COBB, Judge.
The motion filed by the State of Alabama requesting that this court remand Edward Curry Johnson’s Rule 32, Ala.R.Crim.P., petition for post-conviction relief to the trial court for the trial court to make “specific findings of fact relating to each material issue of fact presented,” Rule 32.9(d), is granted.
After conducting a hearing on the appellant’s petition the trial court issued the following order: “Petition Denied—Petitioner fails to substantiate any claim purportedly justifying new trial.” C.R. 2. This order does not comply with Rule 32.9(d).
We therefore remand this cause and order the trial court to make specific findings of fact relating to each material issue raised by the appellant pursuant to Rule 32.9, Ala. R.Crim.P. Due return shall be filed in this court no later than 45 days from the date of this opinion.
REMANDED WITH INSTRUCTIONS. 
All the Judges concur.